      Case 1:19-cv-11436-PBS Document 24 Filed 07/29/20 Page 1 of 18



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
___________________________________
                                    )
SEAN M. SULLIVAN,                   )
                                    )
                     Plaintiff,     )
                                    )          Civil Action
v.                                  )          No. 19-11436-PBS
                                    )
ANDREW M. SAUL,                     )
                                    )
Commissioner of the                 )
Social Security Administration,     )
                                    )
                     Defendant.     )
___________________________________)

                         MEMORANDUM AND ORDER

                             JULY 29, 2020

Saris, D.J.

                             INTRODUCTION

     Plaintiff Sean M. Sullivan brings this action under 42

U.S.C. §§ 405(g) and 1383(c)(3) for judicial review of a final

decision denying his application for Supplemental Security

Income (“SSI”) and Social Security Disability Insurance benefits

(“SSDI”). Plaintiff suffers from chronic myeloid leukemia, a

slow-growing blood cancer that can worsen over time.

     Plaintiff contends that the Administrative Law Judge

(“ALJ”) erred by, among other defects, discounting the opinion

of his treating physician and ignoring testimony from the

vocational expert. For the reasons below, the Court ALLOWS



                                    1
          Case 1:19-cv-11436-PBS Document 24 Filed 07/29/20 Page 2 of 18



Plaintiff’s motion to reverse (Docket No. 21) and DENIES

Government’s motion to affirm (Docket No. 15).

                              FACTUAL BACKGROUND

         The following facts are taken from the administrative

record.

    I.     Education and Occupational History

         Plaintiff initially applied for SSI/SSDI on August 7, 2017,

when he was 52 years old. He completed high school but did not

attend college or a vocational training program. Plaintiff had

previously worked as a union carpenter for twenty-eight years.

In this role, he routinely lifted 50 or more pounds of materials

across construction sites. The job also required him to work on

top of buildings.

    II.    Medical History

         On July 10, 2017, Plaintiff presented in the emergency

department at Massachusetts General Hospital with chest pain,

shoulder pain, and abdominal pain. Plaintiff spent two days in

the hospital.

         On July 13, 2017, Plaintiff was diagnosed with chronic

myeloid leukemia. 1 He immediately began dasatinib chemotherapy

treatment under the care of Dr. Andrew Brunner. Dasatinib is a


1 Chronic myeloid leukemia is a cancer of the blood cells
“characterized by the excessive buildup of relatively mature but
abnormal white blood cells.” Milward v. Acuity Specialty Prod.
Grp., Inc., 639 F.3d 11, 16 (1st Cir. 2011).
                                        2
      Case 1:19-cv-11436-PBS Document 24 Filed 07/29/20 Page 3 of 18



tablet taken daily to treat chronic myeloid leukemia and can

result in serious side effects, including fatigue. At the July

13 appointment, Plaintiff’s baseline ECOG 2 score was zero,

indicating that he was “[f]ully active” and “able to carry on

all pre-disease performance without restriction.” Administrative

Record (“A.R.”) 334.

     During the following two weeks, Plaintiff returned to his

carpentry job. In his notes from a follow up appointment on

August 1, 2017, Dr. Brunner wrote that Plaintiff said he had

hung sixty sheets of dry wall at work. Plaintiff later explained

that he was joking and that hanging sixty sheets in a day was

not possible for anyone, much less a fatigued person with

leukemia. Dr. Brunner noted that Plaintiff was “tolerating”

dasatinib “well” but recommended that Plaintiff take time off

work until his blood counts and energy level improved. A.R. 340.

     On August 7, 2017, at an appointment with Jenna Athena

Moran, CNP, Plaintiff was fatigued, and the nurse practitioner

recommended that he continue to refrain from working until he

had more energy.




2 The Eastern Cooperative Oncology Group (“ECOG”) Scale of
Performance Status is a five-point scale that describes a
Plaintiff’s “level of functioning in terms of their ability to
care for themself, daily activity, and physical ability.” ECOG
Performance Status, http://ecog-acrin.org/resources/ecog-
performance-status (last visited July 27, 2020).
                                    3
      Case 1:19-cv-11436-PBS Document 24 Filed 07/29/20 Page 4 of 18



     On August 11, 2017, Plaintiff visited with Jenna Athena

Moran, CNP, displaying symptoms of fatigue and ringing in his

left ear. On August 15, 2017, Plaintiff was seen by Dr. Brunner,

and he was still fatigued despite remaining out of work. He was

diagnosed with GI discomfort and tinnitus, or low ringing, in

his ear, both side effects of the dasatinib chemotherapy

treatment. At this and each previous follow up visit, Plaintiff

had an ECOG score of zero.

     On September 5, 2017, Plaintiff visited Dr. Brunner for his

fifty-day follow up appointment, and was diagnosed with fatigue,

chronic back pain, tinnitus, and mouth pain. However, his energy

levels were “slightly improved” and his abdominal pain had

subsided. A.R. 466.

     On September 18, 2017, Plaintiff was seen by Meghan K.

Bergeron, CNP, and he had sharp abdominal pain, fatigue, and

chronic back pain. He planned to return to work in a less

physically demanding role. On October 6, 2017, Plaintiff

reported continued chronic back pain, but stable energy levels

and no abdominal pain.

     On November 3, 2017, Plaintiff visited Dr. Brunner, and

reported fatigue, persistent acute lower back pain, dyspnea on

exertion (shortness of breath), diarrhea, tinnitus, and facial

pain. Plaintiff had “tried to do some work but developed

sciatica pain which he state[d] [was] 9/10 and persistent.” A.R.

                                    4
         Case 1:19-cv-11436-PBS Document 24 Filed 07/29/20 Page 5 of 18



489. His energy levels, though, continued to improve. On

December 1, 2017, Plaintiff followed up with Dr. Brunner, and

displayed improved energy and activity level, although he

continued to have tinnitus, loose stools, and dyspnea on

exertion.

     At an appointment on January 9, 2018, Dr. Brunner diagnosed

Plaintiff with mild ongoing fatigue while walking or climbing

stairs, and improved tinnitus. On February 6, 2018, Plaintiff

visited Dr. Brunner, and was diagnosed with ongoing fatigue,

limited exercise capacity climbing stairs, and chronic back

pain.

     On May 8, 2018, Plaintiff was seen by Meghan K. Bergeron,

CNP, and he presented mild ongoing fatigue, dyspnea on exertion,

occasional left thigh numbness, chronic back pain, and recurring

shoulder pain. On June 22, 2018, Plaintiff again visited Meghan

K. Bergeron, CNP, and he continued to feel well overall,

although he presented mild fatigue, dyspnea on exertion, right

shoulder pain, chronic back pain, and occasional left thigh

muscle numbness. At this and all previous appointments,

Plaintiff’s ECOG score was zero.

  III. Treating Physician Medical Opinion

        On March 1, 2018, Plaintiff’s treating physician, Dr.

Brunner, provided his medical diagnosis and observations. Dr.

Brunner stated that Plaintiff “was diagnosed with Chronic

                                       5
        Case 1:19-cv-11436-PBS Document 24 Filed 07/29/20 Page 6 of 18



Myeloid Leukemia, for which he receives chemotherapy, and will

continue to do so for the foreseeable future to manage his

disease.” A.R. 534. Dr. Brunner explained that Plaintiff

“experiences significant and chronic symptoms, including

fatigue, unsteadiness on his feet, and risk of bleeding.” Id.

Additionally, Plaintiff’s “immune system is compromised and he

is at an elevated risk for infection.” Id.

     Dr. Brunner urged “that any assistance for which

[Plaintiff] is eligible be provided to him given his inability

to work in his field.” Id.

  IV.    State Agency Consulting Medical Opinions

     On August 7, 2017, Plaintiff filed a claim for disability

based on leukemia and attendant symptoms. As part of that

application, Dr. Mary Connelly, M.D., evaluated Plaintiff on

September 12, 2017. Dr. Connelly’s evaluation listed Plaintiff’s

medically determinable impairment as leukemia (primary and

severe) and the primary symptom as “pain.” A.R. 78. Dr. Connelly

concluded Plaintiff was “not disabled” after determining that

his impairment was not so severe as to prevent him from engaging

in substantial gainful activities. Dr. Connelly did not evaluate

Plaintiff’s ability to perform past relevant work or engage in

other work.

     Upon reconsideration on December 19, 2017, Dr. Linda

Margiloff, M.D., evaluated Plaintiff and affirmed the initial

                                      6
        Case 1:19-cv-11436-PBS Document 24 Filed 07/29/20 Page 7 of 18



determination regarding Plaintiff’s functional capacity. Like

Dr. Connelly, Dr. Margiloff listed leukemia as Plaintiff’s

primary impairment, and noted it was severe. Dr. Margiloff also

listed Plaintiff’s symptom as “pain.” Dr. Margiloff determined

Plaintiff was “not disabled,” and did not assess Plaintiff’s

vocational factors.

                            Procedural History

  I.     Applications

       In Plaintiff’s August 7, 2017 application for SSDI and SSI,

he alleged a disability onset date of July 10, 2017. Both

applications were denied initially and again upon

reconsideration.

  II.    ALJ Hearing

       Plaintiff requested an ALJ hearing, which was conducted in

front of ALJ Daniel J. Driscoll on July 31, 2018, with counsel

and a vocational expert present

       At the hearing, Plaintiff’s counsel explained that

Plaintiff suffered from chronic myeloid leukemia, and was taking

dasatinib chemotherapy as treatment. Counsel identified side

effects of this treatment, including fatigue, which prevented

Plaintiff from working as a carpenter for the previous twelve

months. Plaintiff expects to continue taking the medication

daily as long as it remains effective at preventing the spread

of cancer cells. Plaintiff testified that due to his medical

                                      7
      Case 1:19-cv-11436-PBS Document 24 Filed 07/29/20 Page 8 of 18



condition, he was “having a hard time keeping a whole day

together,” and he felt “physically drained.” A.R. 46. Plaintiff

described trouble sitting for more than thirty minutes, and that

he became fatigued walking around for any period of time. In his

present state, Plaintiff could only lift and carry thirty

pounds.

     Regarding Plaintiff’s disability claim, the ALJ asked

whether fatigue was the “sole reason” limiting his capacity to

work. A.R. 49. Plaintiff responded that he felt “rundown” and

experienced “shortness of breath” as if his “energy [was] sucked

right out of [him].” Id. The ALJ said that returning to

carpentry work was “not even on the table.” Id. He asked

Plaintiff whether he could work another part-time job that did

not require exertion other than being on his feet for six hours.

Plaintiff responded that he would “have to talk to [his]

doctors” but that he was not working because of his fatigue and

heightened risk of severe bleeding and infections. A.R. 55.

     The ALJ then proposed a number of hypothetical situations

to the vocational expert, Thomas E. Bott, to assess whether a

person of Plaintiff’s age, education, and work experience could

perform work in the national economy with various limitations.

In the first hypothetical, Bott testified that a person with

limited ability to climb stairs, balance, or work on slippery or

uneven surfaces could work as a fast food worker, cashier, or

                                    8
      Case 1:19-cv-11436-PBS Document 24 Filed 07/29/20 Page 9 of 18



sales attendant. In the second hypothetical, a person with the

same physical limitations who cannot come into close contact

with other people could work as a price marker, housekeeping

cleaner, or routing clerk. In the third hypothetical, a person

with the previous limitations and unrelenting fatigue could not

perform any jobs. Finally, the fourth hypothetical person who

would be absent from work three or more days per month could not

retain any job on a full-time basis.

  III. ALJ Decision

     On August 16, 2018, the ALJ issued a decision finding

Plaintiff not disabled. The ALJ followed the five-step process

for determining disability, and, at step three, found that

Plaintiff suffered from myeloid leukemia in remission,

“significantly limit[ing] the ability to perform basic work

activities[.]” A.R. 21. At step five, the ALJ found that

Plaintiff “has the residual functional capacity [RFC] to perform

light work” and can occasionally climb ramps and stairs,

balance, crouch, and kneel, but he cannot climb ropes, ladders,

or scaffolds, and he must avoid exposure to hazards like moving

machinery, unprotected heights, and uneven surfaces. A.R. 22.

     In conducting his analysis, the ALJ “found Dr. Brunner’s

letter to be persuasive given his treating specialty and

extensive contact with the claimant.” A.R. 23. Furthermore, the

ALJ “did not find the opinions of the reviewing Disability

                                    9
       Case 1:19-cv-11436-PBS Document 24 Filed 07/29/20 Page 10 of 18



Determination Services’ (DDS) medical consultants to be

persuasive” because “[t]heir opinions failed to consider the

claimant’s credible complaints of fatigue in the context of

ongoing chemotherapy treatment.” A.R. 24. Nonetheless, the ALJ

found that Plaintiff’s “statements concerning the intensity,

persistence and limiting effects of [his] symptoms are not

entirely consistent with the medical evidence[.]” A.R. 23. The

ALJ concluded that the Plaintiff “is capable of making a

successful adjustment to other work that exists in significant

numbers in the national economy.” A.R. 25.

       Plaintiff appealed the ALJ’s decision to the Appeals

Council, which denied his request on April 24, 2019.

                             Legal Standards

  I.     Statutory and Regulatory Framework

       Under the Social Security Act, a claimant seeking benefits

must prove that “he is unable to engage in any substantial

gainful activity by reason of any medically determinable

physical or mental impairment . . . for a continuous period of

not less than twelve months.” 42 U.S.C. §§ 423(d)(1)(A),

1382c(a)(3)(A). To meet this definition, a person must have a

severe impairment that renders him unable to do his past

relevant work “or any other substantial gainful work that exists

in the national economy.” 20 C.F.R. § 416.905(a).



                                     10
     Case 1:19-cv-11436-PBS Document 24 Filed 07/29/20 Page 11 of 18



     ALJs employ a five-step sequential evaluation process to

assess a claim for disability benefits. 20 C.F.R.

§§ 404.1520(a)(4)(i)-(v), 416.920(1)(4)(i)-(v). The evaluation

may be concluded at any step if the ALJ determines that the

claimant is or is not disabled. Id. § 404.1520(a)(4).

     The steps are: (1) if the applicant is engaged in
     substantial gainful work activity, the application is
     denied; (2) if the applicant does not have, or has not
     had within the relevant time period, a severe
     impairment or combination of impairments, the
     application is denied; (3) if the impairment meets the
     conditions for one of the “listed” impairments in the
     Social Security regulations, then the application is
     granted; (4) if the applicant’s [RFC] is such that he
     or she can still perform past relevant work, then the
     application is denied; (5) if the applicant, given his
     or her [RFC], education, work experience, and age, is
     unable to do any other work, the application is
     granted.

Seavey v. Barnhart, 276 F.3d 1, 5 (1st Cir. 2001) (citing 20

C.F.R. § 416.920).

     The Social Security Administration has promulgated a new

regulation that affects claims filed on or after March 27, 2017.

20 C.F.R. § 404.1520c; see also Purdy v. Berryhill, 887 F.3d 7,

13 n.8 (1st Cir. 2018). The new regulation provides that the ALJ

“will not defer or give any specific evidentiary weight,

including controlling weight, to any medical opinion(s) or prior

administrative medical finding(s), including those from [the

claimant’s] medical sources.” 20 C.F.R. § 404.1520c(a). Instead,

the ALJ evaluates each medical source according to “a uniform


                                   11
        Case 1:19-cv-11436-PBS Document 24 Filed 07/29/20 Page 12 of 18



set of considerations.” Purdy, 887 F.3d at 13 n.8. The “most

important factors” are “supportability” and “consistency” and

the ALJ must explain how he considered those factors. 20 C.F.R.

§ 404.1520c(b)(2). The ALJ also considers other factors such as

the source’s relationship with the claimant and specialization,

but is not required to explain how he considered those factors.

Id. § 404.1520c(b)-(c).

  II.     Standard of Review

     A reviewing court determines “whether the [agency’s] final

decision is supported by substantial evidence and whether the

correct legal standard was used.” Seavey, 276 F.3d at 9. The

Court reviews the ALJ’s conclusions of law de novo. Ward v.

Comm’r of Soc. Sec., 211 F.3d 652, 655 (1st Cir. 2000). “Failure

of the [ALJ] to apply the correct legal standards as promulgated

by the regulations or failure to provide the reviewing court

with the sufficient basis to determine that the [ALJ] applied

the correct legal standards are grounds for reversal.” Weiler v.

Shalala, 922 F. Supp. 689, 694 (D. Mass. 1996) (citing Wiggins

v. Schweiker, 679 F.2d 1387, 1389 (11th Cir. 1982)).

     For findings of fact, “even if the record arguably could

justify a different conclusion,” the Court must affirm the

decision “so long as it is supported by substantial evidence.”

Rodriguez Pagan v. Sec’y of Health & Human Servs., 819 F.2d 1, 3

(1st Cir. 1987). Substantial evidence exists “if a reasonable

                                      12
     Case 1:19-cv-11436-PBS Document 24 Filed 07/29/20 Page 13 of 18



mind, reviewing the evidence in the record as a whole, could

accept it as adequate to support [the ALJ’s] conclusion.” Purdy,

887 F.3d at 13 (quoting Rodriguez v. Sec’y of Health & Human

Servs., 647 F.2d 218, 222 (1st Cir. 1981)). The ALJ may not,

however, derive its findings of fact “by ignoring evidence,

misapplying the law, or judging matters entrusted to experts.”

Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir. 1999).

                              DISCUSSION

     Plaintiff argues that the ALJ’s RFC determination with

respect to his physical capacities was not supported by

substantial evidence. Specifically, Plaintiff contends that the

ALJ erred in his evaluation of Dr. Brunner’s opinion and the

vocational expert’s testimony by failing to properly consider

the intensity, persistence, and limiting effects of Plaintiff’s

chronic fatigue. Plaintiff is correct.

     To start, the ALJ’s evaluations of the medical opinions

conformed to the new regulatory framework. The ALJ was not

required to give dispositive weight to Dr. Brunner’s letter and

conclusion that Plaintiff was unable to work “in his field,”

even though Dr. Brunner was his treating physician. Nonetheless,

the ALJ assessed Dr. Brunner’s opinion to be persuasive. As

required by regulation, the ALJ based this assessment on the

supportability and consistency of Dr. Brunner’s opinion. The ALJ

additionally found that the opinions of the reviewing Disability

                                   13
     Case 1:19-cv-11436-PBS Document 24 Filed 07/29/20 Page 14 of 18



Determination Services medical consultants, Drs. Connelly and

Margiloff, were not persuasive because the opinions failed to

consider Plaintiff’s complaints of fatigue as a result of

ongoing chemotherapy treatment, and were therefore neither

supportable nor consistent with Plaintiff’s medical record.

     Nonetheless, the ALJ then ruled that although the

Plaintiff’s “medically determinable impairment could reasonably

be expected to cause the alleged symptoms” of fatigue, weakness,

and low energy, the Plaintiff’s “statements concerning the

intensity, persistence and limiting effects of these symptoms

are not entirely consistent with the medical evidence[.]” A.R.

23. This RFC finding was not supported by substantial evidence

in light of the ALJ’s earlier findings crediting both Dr.

Brunner and Plaintiff’s testimony.

     The Plaintiff testified that he cannot hold a job or

maintain a regular schedule because of medication he will

continue to take for the foreseeable future. These contentions

are supported by medical records documenting chronic fatigue at

every medical appointment, even after he stopped working.

Indeed, the ALJ found Plaintiff’s “complaints of fatigue” to be

“credible” when rejecting the opinions of the state doctors.

A.R. 24.

     The Avery factors also do not support the ALJ’s RFC

determination. ALJs “will consider” the following six Avery

                                   14
     Case 1:19-cv-11436-PBS Document 24 Filed 07/29/20 Page 15 of 18



factors to assess a claimant’s subjective reports of symptoms,

including pain:

     1. The nature, location, onset, duration, frequency,
        radiation, and intensity of any pain [or other symptom];
     2. Precipitating and aggravating factors (e.g., movement,
        activity, environmental conditions);
     3. Type, dosage, effectiveness, and adverse side-effects of
        any pain [or other] medication;
     4. Treatment, other than medication, for relief of pain [or
        other symptom];
     5. Functional restrictions; and
     6. The claimant’s daily activities.

Pires v. Astrue, 553 F. Supp. 2d 15, 22 (D. Mass. 2008) (citing

Avery v. Sec’y of Health & Human Servs., 797 F.2d 19, 29 (1st

Cir. 1986)). As discussed above, Plaintiff described his

functional restrictions to preclude full-time employment.

Significantly, Plaintiff will remain on dasatinib indefinitely

and reports significant side-effects from that medication,

including chronic fatigue.

     The ALJ’s erroneous RFC finding caused him to improperly

discount relevant testimony from the vocational expert. The ALJ

correctly noted that Bott testified that a hypothetical person

of Plaintiff’s age, education, and work experience could perform

work in the national economy despite limited or no ability to

climb stairs, balance, work on slippery or uneven surfaces, or

work in close proximity to other people. However, Bott further

testified that the same hypothetical person, who additionally

has unrelenting fatigue or who would be absent from work three


                                   15
     Case 1:19-cv-11436-PBS Document 24 Filed 07/29/20 Page 16 of 18



or more days per month, could not retain any job on a full-time

basis. Per Plaintiff’s testimony and Dr. Brunner’s medical

opinion, Plaintiff fits that description because he experiences

chronic fatigue and cannot maintain a consistent schedule.

     The Government fairly points out that Plaintiff scored

“zero” on the ECOG test at every medical appointment, indicating

that he is “[f]ully active, [and] able to carry on all pre-

disease performance without restriction.” ECOG Performance

Status, http://ecog-acrin.org/resources/ecog-performance-status

(last visited July 22, 2020). Additionally, the Plaintiff

displayed improved energy levels at fifty days, three months,

four months, and eleven months after starting treatment. 3

However, these do not amount to substantial evidence of non-

disability in light of the treating physician’s “persuasive”

opinion documenting “significant and chronic symptoms,” the

Plaintiff’s “credible” testimony, and the expected side effects

of Plaintiff’s medication under Avery. A.R. 24, 534.

     Viewing the record as a whole, the ALJ’s RFC determination

and ensuing conclusion of “not disabled” cannot be squared with


3 The ALJ also cited that Plaintiff reported hanging sixty sheets
of drywall after his diagnosis. A.R. 23. Plaintiff explained in
his administrative appeal brief and again to this Court that he
was joking, as hanging sixty sheets of drywall would be an
impossible feat even for a healthy person. The Government does
not contest this explanation. Evidence related to this portion
of Dr. Brunner’s medical report is not substantial evidence
supporting the ALJ’s RFC.
                                   16
     Case 1:19-cv-11436-PBS Document 24 Filed 07/29/20 Page 17 of 18



his assessment of the medical opinions in the record and of

Plaintiff’s credible testimony about his own limitations. The

ALJ’s conclusion of “not disabled” was not supported by

substantial evidence.

     The ordinary course if an ALJ “has not considered all

relevant factors” is remand to the agency for further

consideration. Seavey, 276 F.3d at 11. However, in the “unusual

case” where “the evidence and law compel[]” a finding of

disability, the Court may reverse the Commissioner and grant an

outright award of benefits. Id. In light of the ALJ’s

determinations to credit the opinion of Dr. Brunner and the

testimony of Plaintiff regarding the side effects of his

medication, the record admits of only one conclusion – that

Plaintiff is disabled. Furthermore, Plaintiff is a single father

who spent decades working as a union carpenter and is struggling

to make ends meet. Where remand for further consideration would

be an empty gesture, the Court will not delay benefits longer

than necessary.

                                 ORDER

     For the reasons above, the Court ALLOWS Plaintiff’s motion

to reverse (Docket No. 21) and REMANDS the case for entry of an

order awarding disability benefits. The Court DENIES the

Government’s motion to affirm (Docket No. 15).



                                   17
     Case 1:19-cv-11436-PBS Document 24 Filed 07/29/20 Page 18 of 18



SO ORDERED.

                                 /s/ PATTI B. SARIS
                                 Patti B. Saris
                                 United States District Judge




                                   18
